 Case: 2:19-cv-01965-ALM-KAJ Doc #: 12 Filed: 08/08/19 Page: 1 of 2 PAGEID #: 87



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


NATALIE QUALLS, On Behalf of Herself and              CASE NO. 2:19-CV-01965-ALM-KAJ
All Others Similarly Situated

                              Plaintiff

       vs.                                             STIPULATION OF DISMISSAL
                                                       WITHOUT PREJUDICE
WRIGHT-PATT CREDIT UNION, INC.

                              Defendant


       COMES NOW the Plaintiff, Natalie Qualls, and Defendant, Wright-Patt Credit Union

Inc., by and through its undersigned counsel, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), by

stipulation dismiss the above-styled case. This dismissal is without prejudice.

Dated: August 8, 2019

                                             Respectfully submitted,

                                             s/ Stuart E. Scott
                                             STUART E. SCOTT (0064834)
                                             KEVIN C. HULICK (0093921)
                                             SPANGENBERG SHIBLEY & LIBER LLP
                                             1001 Lakeside Avenue East, Suite 1700
                                             Cleveland, OH 44114
                                             (216) 696-3232
                                             (216) 696-3924 (FAX)
                                             sscott@spanglaw.com
                                             khulick@spanglaw.com

                                             Counsel for Plaintiff

                                             s/ Daniel C. Gibson (Per Email Consent (8/6/2019)
                                             Daniel C. Gibson, Trial Attorney (0080129)
                                             Bricker & Eckler LLP
                                             100 South Third Street
                                             Columbus, OH 43215
                                             (614) 227-2324
                                             (614) 227-2390 (FAX)
                                             dgibson@bricker.com
 Case: 2:19-cv-01965-ALM-KAJ Doc #: 12 Filed: 08/08/19 Page: 2 of 2 PAGEID #: 88




                                              James R. Branit (ARDC No. 6191555)
                                              Kevin A. Titus (ARDC No. 6217520)
                                              Litchfield Cavo LLP
                                              303 West Madison Street, Suite 300
                                              Chicago, IL 60606
                                              (312) 781-6552
                                              branit@litchfieldcavo.com
                                              titus@litchfieldcavo.com

                                              Counsel for Wright-Patt Credit Union, Inc.

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 8th day of August 2019, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will send a notice of

electronic filing to all counsel of record.


                                              s/ Stuart E. Scott
                                              STUART E. SCOTT (0064834)
                                              KEVIN C. HULICK (0093921)
                                              SPANGENBERG SHIBLEY & LIBER LLP
                                              1001 Lakeside Avenue East, Suite 1700
                                              Cleveland, OH 44114
                                              (216) 696-3232
                                              (216) 696-3924 (FAX)
                                              sscott@spanglaw.com
                                              khulick@spanglaw.com

                                              Counsel for Plaintiff




                                                 2
